876 F.2d 894
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carlton D. RICHARDSON, Petitioner-Appellant,v.Larry LACK and W.J.M. Cody, Respondents-Appellees.
No. 88-5980.
United States Court of Appeals, Sixth Circuit.
June 14, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.
PER CURIAM:


1
Petitioner appeals from the order of the district court dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.


2
We have carefully reviewed the briefs and record filed in this case, and have heard argument from counsel.  Upon review, we find no error by the district court warranting reversal.  We, therefore, affirm the order of the district court, the Honorable C.G. Neese, Senior Judge, Middle District of Tennessee, based upon the reasoning in its Memorandum Opinion entered on July 27, 1988.